Citation Nr: 1223688	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  06-31 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to the Veteran's service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served in the United States Army from June 1946 to February 1947. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Augusta, Maine, which in pertinent part, declined to reopen the Veteran's claim for service connection for a heart disability because new and material evidence had not been submitted.  In February 2009, the Board reopened the claim for service connection for a heart disability.  The claim was remanded for additional development in February 2009 and December 2010. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

A heart disability is not shown to have had onset during service, nor it was manifest to a compensable degree within one year of separation from service; and the current heart condition, first documented after service, is not shown to be related to any injury, disease, or event of service origin nor is it due to or aggravated by the service-connected psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his current heart condition had its onset in service.  In support of his claim, the Veteran noted that the service treatment records contained complaints of shortness of breath and chest pains.  In the alternative, he claims that his heart disability was caused or aggravated by his service-connected psychiatric disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders, including heart disease, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  A disability that is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service- connected one is judged. Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439. This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449. Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The service treatment records show that on service induction in June 1946, the clinician noted the Veteran's report of a history of a heart murmur.  The Veteran's cardiovascular system was found to be normal on examination and the chest x-ray was reportedly normal.  The clinician also reported persistent hypertension, not found after a 2 day study.  In November 1947, the Veteran was treated for anxiety neurosis.  At that time, the Veteran complained of cardiac symptoms and was referred to the outpatient clinic for evaluation.  He was placed on sedation and the cardiac complaints were relieved.  On examination, the Veteran's heart was not found to be enlarged.  The impression was inadequate personality with no organic heart disease.  A few days later the Veteran was reexamined for a possible cardiac condition, and it was determined that there was no evidence of cardiac abnormality on physical examination.  The clinician noted a sort of systolic murmur that disappeared with inspiration.  X-rays of the heart revealed no abnormalities.  The clinician opined that the Veteran exhibited a multiplicity of symptoms that were not attributable to organic pathology, and indicated that should the Veteran remain symptomatic a neuropsychiatric work up was indicated.  

In 1947, the Veteran submitted a claim for entitlement to service connection for a heart disorder.  On VA examination in March 1948, the Veteran reported recurrent heart pain and shortness of breath for 2 years.  He described the pain as occurring 3 to 4 times a month and lasting less than a minute. The examiner noted that the Veteran appeared nervous.  The examiner found no evidence of heart disease.  

A May 1974 medical report noted a cerebrovascular attack.  March 1977 chest x-rays revealed no abnormalities.  In November 1979 a private clinician reported that the Veteran was hypertensive and required treatment with medication.  In December 1998 the Veteran was admitted to the hospital for cardiac arrest.  He underwent cardiac catherization.  His past medical history was significant for emphysema, asthma, and coronary artery disease.  In an April 2000 statement, a clinician indicated that the Veteran was being treated for a heart condition with medication.  On that statement a handwritten note signed by a physician stated that the Veteran was discharged from active duty due to a heart condition he developed in service.  A September 2000 VA clinical treatment note indicated the Veteran requested a form stating that he had a cardiac condition from 1947.  The clinician indicated that after sedation in service his symptoms were relieved and it was not reported that he had a cardiac condition.  

An August 2005 VA examination report noted that upon service discharge, the Veteran had been diagnosed with hypertension and was eventually given medications for control of the hypertension.  Subsequently, in 1998, the Veteran suffered a cardiac incident which led to coronary artery bypass graft surgery.  The examiner noted that the coronary artery disease preceded a 1997 stroke.  Upon completion of the exam, the VA examiner diagnosed the Veteran as suffering from essential hypertension, coronary artery disease, severe left ventricular dysfunction, and status post coronary artery bypass graft of five vessels.  The VA examiner determined that the Veteran's  heart condition was at least as likely as not service related.  The examiner indicated that the Veteran had cardiac symptoms in service without the diagnosis of cardiac disease, nonetheless, these symptoms were most likely due to cardiac disease.  The August 2005 examination report did not account for all of the medical evidence of record related to the Veteran's heart disorder, and although the examiner indicated having reviewed the claims file and electronic record, she also reported that the medical record was not available.

On VA examination in March 2009, the examiner stated that the Veteran had cardiac symptoms while in service, and shortly thereafter, and then he did not experience any type of cardiac condition until December 1998 when he suffered from a myocardial infarction and cardiac arrest.  The examiner reported that the Veteran had a long history of COPD and cigarette smoking, but no mention was made of his hypertension.  The examiner noted that the Veteran's congestive heart disease began in December 1998 and that earlier possible prodromas were not indicative of a diagnosable heart condition.  In this regard, the examiner explained that there was no documentation of a continuum of cardiac problems or care connecting the vague, nonspecific chest discomfort from 1946 to the massive myocardial infarction he suffered in 1998.  Addressing the contention that his current heart disability had onset in service, the examiner concluded that if the Veteran's coronary heart disease would have had onset in1946, he would have had the major myocardial infarction much sooner than 1998, since he smoked very heavily until 1997, the year before the myocardial infarction.  Accordingly, the examiner found that it was less likely as not that the Veteran's 1998 coronary heart disease was caused by or related to his vague in service chest discomfort 52 years before his massive myocardial infarction in 1998.  This examination report is adequate with respect to the issue of direct service connection as it is based on a review of the history, an examination of the Veteran and as an opinion with a rationale was provided.  

In an August 2010 rating decision, the RO granted service connection for anxiety disorder, and assigned a 30 percent disability rating effective March 2005.

On VA examination in September 2011, following a review of the Veteran's claims file, history provided by the Veteran, and examination findings reporting estimated Mets equaling less than 3, the examiner diagnosed ischemic heart disease.  The examiner opined that the Veteran's ischemic heart disease was less likely as not caused by or the result of a condition, illness, or event in service.  The examiner explained that the service treatment records were silent for any diagnosis related to his current heart condition.  The examiner noted a significant silent interval between the Veteran's separation from service and his myocardial infarction and subsequent coronary artery bypass graphing.  The examiner found that the Veteran's ischemic heart disease was a standalone entity, neither adjunct to nor aggravated by his active military service.  In an addendum report in December 2011, the examiner further opined that the Veteran's ischemic heart disease was less likely than not proximately due to or the result of his service-connected psychiatric disorder.  The examiner explained the medical literature did not support a finding that the Veteran's heart condition was etiologically related to his psychiatric disorder.  Specifically, a review of the recent medical literature was silent for any mechanism by which a Veteran's psychiatric condition, anxiety disorder, could directly cause or aggravate his currently diagnosed ischemic heart disease.  The examination was adequate because it was based on a review of the history, a physical examination and as a rationale was provided for the opinions. 

The Board must assess the Veteran's competence and credibility to assert that his heart condition had onset in service or is due to the service-connected anxiety disorder.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2011).  The Board finds that the Veteran is competent to report that he had chest pain and shortness of breath in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  

The Board first notes that the presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  In this case, the Veteran reported during his service induction examination that he had a history of a murmur.  However, the examination revealed that a chest x-ray was negative and that the cardiovascular system was normal.  Accordingly, the Veteran is presumed sound at entry.  Moreover, there is no clear and unmistakable evidence showing that a heart disorder pre-existed service.  

The service treatment records show that in November 1947, the Veteran was treated for anxiety neurosis.  At that time, the Veteran complained of cardiac symptoms which were relieved with sedation.  Cardiac examination revealed no abnormalities and on reexamination the clinician opined that the Veteran exhibited a multiplicity of symptoms that were not attributable to organic pathology.  Accordingly, the service medical records lack the combination of manifestations sufficient to identify a heart disability and sufficient observation to establish chronicity in service as distinguished from merely isolated findings.  Moreover, when the Veteran was reexamined in November 1947, the clinician associated the Veteran's symptoms with a neuropsychiatric condition.  A heart disability was not diagnosed in service.  

After service, the Veteran underwent a VA examination in March 1948, which once again failed to show any evidence of heart disease, despite the Veteran's complaints of shortness of breath and chest pain.  In December 1998 the Veteran was admitted to the hospital for cardiac arrest.  As the initial documentation of a heart disability is well beyond the one-year presumptive period for manifestation of heart disease, the Board finds that service connection cannot be established for a cardiac condition on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Additionally, in view of the period without evidence of treatment for a heart condition, or related complaints, from 1948 to 1998, and the lack of clinical findings or complaints relating to the heart until 1998, more than 50 years after discharge from service, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
 
To the extent that the Veteran claims continuity of symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The Board has weighed statements made by the Veteran as to incurrence of a heart  disability during service and continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In considering the statements of the Veteran as to an in-service heart disability and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict other evidence of record.  The Veteran's assertion that he developed heart disease in service is inconsistent with the evidence of record, to include the service and post-service medical records, which do not show treatment or clinical findings pertaining to the heart until at least 1998.  Additionally, examinations in service and post-service discharge in 1948, showed no heart abnormalities.  Significantly, a VA examiner in March 2009, noted that there was no documentation of a continuum of cardiac problems or care connecting the vague, nonspecific chest discomfort during service to the massive myocardial infarction he suffered in 1998.  The examiner further noted that if the Veteran's coronary heart disease would have had onset in service, he would have had the major myocardial infarction much sooner than 1998.  

Therefore, post-service clinical findings, including the negative findings on examination in 1948, were not consistent with either a heart condition in service or within the first post-service year.  Based on the foregoing, and as the Veteran is not competent to diagnose heart disease, the Board finds that the Veteran is not competent or credible to the extent that he reports continuity of cardiac symptoms attributable to the currently diagnosed ischemic heart disease since active service.  To the extent that the Veteran offers an assertion of continuity of symptomatology, he is not credible as the 1948 examination determined that he did not have a heart disorder.  The lack of findings on examination in 1948 contradict the Veteran's current assertions and on that basis his current assertions are not credible.  For said reasons, to the extent that clinicians noted the Veteran's report of onset of a heart disability in service, and attributed his discharge from service to heart disease, a bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional, whether that professional be a VA or private physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, lay evidence is considered competent with regard to a disease with unique and readily identifiable features that is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge). 

The Veteran is competent to describe symptoms of pain, which he can perceive.  However, the determination as to the presence, type, and cause of the pain, or any diagnosis of heart disease, is medical in nature and not capable of lay observation because it relies upon clinical testing and training.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the currently diagnosed heart disability was based on diagnostic tests.  Therefore, the Board finds that the currently diagnosed disability of the heart condition is not simple medical condition that a lay person is competent to identify as a lay person is not qualified through education, training, or experience to interpret diagnostic tests.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the question of medical causation, VA has obtained medical opinions addressing the Veteran's contentions.  However, the most probative competent medical evidence does not support the Veteran's appeal. 

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, which may include a review of medical literature; and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

Also, the probative value of a medical opinion is generally based on the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000). 

The evidence in favor of the claim consists of the August 2005 VA examiner's opinion that the Veteran's heart condition was at least as likely as not service related.  The examiner based the opinion on a finding that the Veteran had cardiac symptoms in service, despite not being diagnosed with a cardiac disability at the time.  Although the statement was made by a health-care professional, the statement is nevertheless a mere conclusion without medical analysis and is insufficient to allow the Board to make an informed decision as to what weight to assign against contrary evidence on the question of whether the Veteran's heart disability had onset in service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the opinion).  Additionally, it is unclear from the report to what extent the examiner had access to the Veteran's claims file, as she simultaneously indicated having reviewed the claims file and electronic record, and also reported that the medical record was not available.  The Board acknowledges that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, an examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  However, the August 2005 examination report did not account for all of the medical evidence of record related to the Veteran's heart disorder, and the opinion is not supported by the service and post-service medical records, to include cardiac evaluations performed in service and the VA examination report in 1948, as they do not contain evidence of a heart condition during service or within one year of discharge from service, or for a period of more than 50 years after service discharge.  Therefore, the Board finds that the above referenced opinion, while a statement by a competent medical professional, is of little probative value.

The evidence against the claim consists of the VA examination reports in March 2009 and September 2011.  On VA examination in March 2009, the examiner opined that it was less likely as not that the Veteran's 1998 coronary heart disease was caused by or related to his vague in service chest discomfort complaints recorded 52 years before his massive myocardial infarction in 1998.  The examiner explained that the Veteran's congestive heart disease began in December 1998 and that earlier possible prodromas were not indicative of a diagnosable heart condition.  In this regard, the examiner noted that there was no documentation of a continuum of cardiac problems or care connecting the vague, nonspecific chest discomfort from 1946 to the massive myocardial infarction he suffered in 1998.  The examiner further explained that if the Veteran's coronary heart disease would have had onset in 1946, as claimed by the Veteran, he would have had the major myocardial infarction much sooner than 1998, since he smoked very heavily until 1997. 

Similarly, the VA examiner in September 2011 diagnosed ischemic heart disease and opined that the Veteran's ischemic heart disease was less likely as not caused by or the result of a condition, illness, or event in service.  The examiner explained that the service treatment records were silent for any diagnosis related to his current heart condition.  The examiner also noted a significant silent interval between the Veteran's separation from service and his myocardial infarction and subsequent coronary artery bypass graphing.  The examiner concluded that the Veteran's ischemic heart disease was a standalone entity, neither adjunct to nor aggravated by his active military service.  

With regards to service connection for a heart disability as secondary to the service-connected psychiatric disorder, in an addendum report in December 2011, the examiner who examined the Veteran in September 2011, opined that the Veteran's ischemic heart disease was less likely than not proximately due to or the result of the service-connected psychiatric disorder.  The examiner explained the medical literature did not support a finding that the Veteran's heart condition was etiologically related to his psychiatric disorder.  Specifically, the examiner indicated that a review of the recent medical literature was silent for any mechanism by which a Veteran's psychiatric condition, anxiety disorder, could directly cause or aggravate his currently diagnosed ischemic heart disease.  Moreover, there is no competent medical evidence that contradicts the opinion, as no medical professional has established a relationship between the Veteran's heart disease and the service-connected anxiety disorder. 

The Board finds that the medical opinions rendered in March 2009, September 2011, and December 2011, indicating that the Veteran's heart disease was not at least as likely as not incurred in the Veteran's service, nor was it due to or aggravated by the service-connected psychiatric disorder, outweigh the opinion of the VA examiner in August 2005.  In placing greater weight on the March 2009, September 2011, and December 2011 VA examiners' opinions, the Board considers it significant that the opinions were based on a thorough and detailed examination of the Veteran and review of the claims folder (which includes the Veteran's entire medical history), including the August 2005 VA examination report.  Moreover, the Board finds it significant that the opinions rendered by the VA examiners in March 2009, September 2011, and December 2011, were undertaken directly to address the issue on appeal, to determine whether the Veteran's heart disability was related to service or secondary to the service-connected psychiatric disability, and the examiners provided a rationale for the opinions.  These medical opinions are also consistent with other evidence of record. 

The weight of the competent medical evidence of record does not support the claim of an association or link between a current heart disability, first noted more than 50 years after service discharge, and service or the service-connected psychiatric disability.  As the Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for a heart disability, to include as due to  or aggravated by the Veteran's service-connected psychiatric disorder, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2004, July 2005, September 2009, and February 2011.  The February 2011 letter specifically informed him of how to substantiate his claim for service connection as both directly related to service and as secondary to a service-connected disability.  He was also informed of the allocation of responsibilities between himself and VA and of how ratings and effective dates are assigned.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board remanded the claim in February 2009 to obtain additional VA medical records and to provide an examination addressing whether it was at least as likely as not that the current heart disability began in or is related to active service.  Additional VA medical records were obtained and the Veteran was provided with an adequate VA examination, as was discussed above.  The Board also remanded the claim in December 2010 to provide secondary service connection notice and to provide another examination which addressed whether the Veteran's current heart disability was secondary to the service connected psychiatric disorder.  As noted above, additional notice was provided to the Veteran and an adequate VA examination was provided.  Accordingly, the RO has substantially complied with the Board's remand instructions.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
It is noted that additional VA treatment records were added to the Veteran's Virtual VA record before the supplemental statement of the case (SSOC) issued in May 2012.  Although the SSOC does not specifically indicate that the records, which date from April 2009 to February 2011, were reviewed, the Board finds that any such error is not prejudicial as the records are not relevant to whether the Veteran has a heart disability that was incurred in service or is secondary to the service-connected psychiatric disability.  As they are not relevant, a waiver of agency of original jurisdiction review is not necessary.  See 38 C.F.R. § 20.1304. 


ORDER

Service connection for a heart disability, to include as secondary to the Veteran's service-connected psychiatric disorder, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


